Title: From George Washington to Benjamin Fitzhugh Grymes, 10 April 1787
From: Washington, George
To: Grymes, Benjamin Fitzhugh



Dear Sir
Mount Vernon Aprl 10th 1787.

Your favor of the 27th ult. was put into my hands the 7th instt; and the same day I sowed, in drills, the Guinea grass you had the goodness to send me. I beg you to accept my thanks for the offer of Potatoes; but fortunately, meeting with a Rhode Island Vessel in pursuit of Fish, I have bartered for a hundred and odd bushels of them, of a very fine kind. The Soil best adapted for Carrots is sandy, or a light loam—If your meadow is of either of these, and not too wet, there can be no question of its yielding this root in grt abundance; and I wish it was in my power to supply you with seed for it; but except a very little which my Gardener saved—the rest (and trifling it is altogether) has been procured by spoonfuls from one or another, as I could beg it. The tryal I made last year of this root was on a very small Scale—& the Season, perhaps, as unfreindly as could have happened; yet I am convinced that in a proper Soil, the culture of Carrots will be found very advantageous for feeding the farm horses, and every species of Stock. By an unlucky mistake of my People, I shall not be able to save Seed against another year, for in topping them (after they were taken up) they cut the head so low, as to prevent their sprouting—I have, consequently, set out but a very small proportion of what I intended for Seed.
In such land as you describe your Meadow to be, 7 feet by 1 may not be too near, otherwise I should be more inclind to a greater width between the Rows, where an intermediate crop is introduced. Upon a large Scale, Carrot Seed from the form of it, will be found tedious & troublesome to drill, unless some mode out of the usual way can be devised, to do it. The Seed ought to be very slightly covered, and the pits not to stand nearer than 8 or 9 Inches in the rows. Thus managed, with the

same working the Corn receives, & one hoeing, I am inclined to think that the rows of Carrots will yield five, 8, or I do not know but 10, bushels of Carrots for every one of Corn. I am—Dear Sir Yr Most Obedt Servt

Go: Washington

